DETAILED ACTION

Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 depends from itself.  For purposes of compact prosecution, the Examiner assumed that claim 15 was meant to depend from independent claim 12.  Appropriate correction is required.
Claims 2, 9-11, and 13-15 appear to suffer typographical errors when drafting the current application based on amended claim language in the parent case.  In claim 2, punctuation is missing in line 13, between “representation” and “the”.  In claims 9-11 and 13-15, deleted language from the parent case appears to be included.  However the deleted language at the end of each claim does not make sense with the other language.  For example, in claim 9, the Examiner believes that “a distance from the handheld apparatus to a first boundary of the green” should be deleted.  Claims 10, 11, and 13-15 suffer similar issues.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  U.S. Patent No. 5,689,431 to Rudow in view of U.S. Patent No. 5,873,797 to Garn.
With regard to claim 1, Rudow discloses handheld apparatus (e.g., see at least column 3, lines 19-22, “handheld”)  for displaying a graphic representation of a golf course (e.g., see Fig. 18), comprising: a location measuring device configured to generate location information corresponding to a location of the handheld apparatus (e.g., see Fig. 1A, GPS); a memory configured to store location information corresponding to each of a plurality of features of the golf course (e.g., see at least paragraph bridging columns 26 and 27); a computing device connected to the location measuring device and the memory (e.g., see Fig. 1B, CPU Card, 18), and configured to retrieve a subset of the plurality of features of the golf course based on the measured location information generated by the location measuring device (e.g., see at least Fig. 18); a display connected to the computing device and configured to display a graphic representation of the retrieved subset of the plurality of features of the golf course (e.g., see at least Fig. 18); the locating measuring device measuring a distance from the handheld apparatus and a feature of the golf course along the line of sight between the handheld apparatus and the feature of the golf course (e.g., see Fig. 18, that shows 321 yards to the pin)9; and displaying the measured distance from the handheld apparatus (e.g., see column 3, lines 18-21, “hand-held unit carried by the golfer”) and the feature of the golf course along the line of sight between the handheld apparatus and the feature of the golf course (e.g., see Fig. 18, that shows 321 yards to the pin). 
With regard to claim 2, Rudow discloses a handheld apparatus (e.g., see column 3, lines 18-21) as set forth above for claim 1 and further discloses a processor (e.g., see Fig. 1B, CPU Card 18) configured to retrieve a representation of a green of a golf course based on measured location information including at least first and second distance to green features (e.g., see at least column 55, lines 15-29); 
[claim 3] wherein further the first distance is a distance from the measured location of the handheld apparatus to a front of the green, and the second distance is a distance from the measured location of the handheld apparatus to a back of the green (e.g., see at least column 55, lines 15-29); 
[claim 4] wherein a movable mark is displayed on the display and a distance between the handheld apparatus and the apparent position of the mark is computed and displayed (e.g., see at least column 4, lines 5-15, “movable cursor”); 
[claim 5] wherein the distance between the handheld apparatus and the apparent position of an intersection point relative to the green is computed and displayed (e.g., see column 55, lines 15-29); 
[claim 6] wherein the mark is displayed so that one or more portions thereof intersect a boundary of the displayed representation of the green at two intersection points (e.g., see column 4, lines 5-15 and column 55, lines 15-29).
[claim 7] wherein the distance between the handheld apparatus and the apparent position of each of the intersection points relative to the representation of the green are computed and displayed (e.g., see column 5, lines 15-29).
With regard to claim 11, when calculating the distance between the hand-held device and the gold course feature, it is the Examiner’s position that an angle of approach determination is necessary to make the calculation.  Rudow discloses all of the recited elements but is silent regarding the display of a line coinciding with a line of sight between the handheld apparatus and an object within the graphical representation.  
Garn teaches a display of a line coinciding with a line of sight between the handheld apparatus and an object within the graphical representation (e.g., see at least Fig. 2, shows lines from one point to a second point on the virtual golf hole).  With regard to claim 11, if it is determined that an angle of approach determination is not inherent, then the Examiner relies upon Garn to determine the angle of approach because Garn displays the angle of approach via the displayed sight line (e.g., see at least Fig. 2).
It would have been obvious to a person of ordinary skill in the art at the time of the current invention to modify Rudow with a line connecting to objects as taught by Garn in order to provide a representation of the distance between objects.
Regarding claims 12 and 13, Rudow in combination with Garn make obvious the recited claim language based on the same analysis as set forth above for claims 1-7, which are similar in claim scope. 
Claims 8, 9, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rudow in view of Garn as applied to claims 2 and 12 above, and further in view of U.S. Patent No. 5,772,534 to Dudley.
Rudow and Garn disclose all of the recited elements but fail to expressly disclose displaying an elapsed time played by a golfer on a hole and the entire round.  Rudow discloses in column 4, lines 55-67 that time for each round and time required for each hole is displayed to the player, but elapsed time does not appear to be displayed to the player.  It is the Examiner’s position that showing “elapsed” time is in real-time, whereas Rudow’s time display may be after the match.
In column 7, lines 3-33 and column 9, lines 35-43, Dudley discloses displaying to a player elapsed time for the each hole and the round. 
It would have been obvious to a person of ordinary skill in the art at the time of the current invention to modify Rudow with elapsed time display as taught by Dudley in order to provide proactive speed of play information as opposed to reactive, after the match, speed of play information.  Proactive speed of play information would help increase speed of play immediately, which is a benefit to delayed players behind the golfer and increase potential revenue by the golf course owner via faster play.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rudow in view of Garn as applied to claim 2 above, and further in view of U.S. Patent No. 5,434,789 to Fraker.
Rudow and Garn disclose all of the recited elements but fail to expressly disclose displaying statistics of distance ranges for a plurality of a golf player’s golf clubs.  
In column 8, lines 50-65, Fraker discloses displaying statistics of distance ranges for a plurality of a golf player’s golf clubs (e.g., see also Fig. 3F, steps 174 and 175).  While Fraker may only disclose an average distance at any given moment, a range is displayed the next time Fraker discloses the new average distance for each golf club.  The combination of the first average distance and the new average distance defines a range.    
It would have been obvious to a person of ordinary skill in the art at the time of the current invention to modify Rudow with golf club statistics by Fraker in order to provide a golf club recommendation for the player to help the player improve their golf game.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715